
	
		II
		112th CONGRESS
		2d Session
		S. 2115
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To limit the authority of the Administrator of the
		  Environmental Protection Agency with respect to certain numeric nutrient
		  criteria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Waters Partnership Act of
			 2012.
		2.FindingsCongress finds that—
			(1)the Environmental Protection Agency has
			 repeatedly described the State of Florida as having some of the most
			 progressive nutrient management strategies in the United States;
			(2)the Environmental Protection Agency agrees
			 with the State of Florida that the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) envisions that States have the primary role in
			 establishing and implementing water quality standards for State water;
			(3)the Environmental Protection Agency has
			 repeatedly referenced a desire to work cooperatively with States in the
			 development and implementation of numeric nutrient criteria;
			(4)the Environmental Protection Agency has
			 stated that, upon approval of numeric nutrient criteria by the State of
			 Florida, the Administrator will promptly initiate a rulemaking to repeal
			 federally promulgated numeric nutrient criteria;
			(5)on December 8, 2011, the Florida
			 Environmental Regulation Commission adopted numeric nutrient criteria for fresh
			 water bodies and estuary systems of the State of Florida, which included a firm
			 regulatory schedule for adoption of additional marine criteria; and
			(6)the Environmental Protection Agency has
			 stated that, if the State of Florida adopts, and the Administrator approves,
			 numeric nutrient criteria for any water for which the Environmental Protection
			 Agency has not yet proposed or promulgated Federal numeric nutrient criteria,
			 the Environmental Protection Agency will not propose or promulgate
			 corresponding Federal numeric nutrient criteria.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Florida amended
			 ruleThe term Florida
			 amended rule means chapters 62–302 and 62–303 of the Florida
			 Administrative Code, as approved for adoption by the Florida Environmental
			 Regulation Commission on December 8, 2011, and submitted on December 9, 2011,
			 to the Florida Legislature for ratification.
			(3)January 14,
			 2009, determinationThe term January 14, 2009,
			 determination means the determination issued by the Administrator on
			 January 14, 2009, under section 303(c)(4)(B) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313(c)(4)(B)), regarding numeric nutrient criteria for
			 the State of Florida.
			(4)Numeric nutrient
			 criteriaThe term numeric nutrient criteria means
			 specific numerical criteria for any species of nitrogen or phosphorus developed
			 to meet the water quality requirements of section 303 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313).
			4.Sense of
			 CongressIt is the sense of
			 Congress that the Administrator should—
			(1)take into account the effect of numeric
			 nutrient criteria on the economy, job creation, consumers, municipalities,
			 agriculture, small business, and other affected sectors, using State data,
			 information, and independent studies to ensure accountability; and
			(2)not promulgate or enforce any numeric
			 nutrient criteria that would result in a negative economic impact of 15 percent
			 or higher on any such sector.
			5.Numeric nutrient
			 criteria
			(a)In
			 generalThe Administrator
			 shall not propose, promulgate, or enforce any numeric nutrient criteria for any
			 stream, lake, spring, canal, estuary, or marine water of the State of Florida,
			 until the Administrator makes a final determination in accordance with section
			 303(c) of the Federal Water Pollution Control Act (33 U.S.C. 1313(c)) regarding
			 the Florida amended rule.
			(b)Withdrawal of
			 regulationsIf the
			 Administrator determines under section 303(c) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313(c)) that the Florida amended rule meets the
			 requirements of that Act (33 U.S.C. 1251 et seq.)—
				(1)the Administrator shall not enforce, and
			 shall withdraw, section 131.43 of title 40, Code of Federal Regulations (or a
			 successor regulation), in its entirety; and
				(2)shall not propose or promulgate any numeric
			 nutrient criteria for any stream, lake, spring, canal, estuary, or marine water
			 of the State of Florida based on the January 14, 2009, determination.
				
